Citation Nr: 9921728	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  99-12 429	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right elbow fracture.

3.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


REMAND

The veteran served on active duty from February 1979 to 
February 1983.  He appeals to the Board of Veteran's Appeals 
(Board) from a July 1998 RO decision which denied service 
connection for residuals of a head injury, and denied 
increased (compensable) ratings for residuals of a right 
elbow fracture and for right ear hearing loss.

In his June 1999 VA Form 9 (substantive appeal), the veteran 
requested a hearing at the RO before a member of the Board 
(i.e., Travel Board hearing).  Such hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1998)  
Accordingly, the case is remanded to the RO for the following 
action:


The RO should schedule the veteran for a 
Travel Board hearing in connection with 
the claims on appeal.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


